Exhibit 10.13

LOGO [g71270img131.jpg]

THE EXECUTIVE NONQUALIFIED EXCESS PLANSM

PLAN DOCUMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE EXECUTIVE NONQUALIFIED EXCESS PLANSM

 

          Page

Section 1.

   Purpose:    1

Section 2.

   Definitions:    1  

2.1

   “Active Participant”    1  

2.2

   “Adoption Agreement”    2  

2.3

   “Beneficiary”    2  

2.4

   “Board”    2  

2.5

   “Change in Control”    2  

2.6

   “Committee”    3  

2.7

   “Compensation”    3  

2.8

   “Crediting Date”    3  

2.9

   “Deferred Compensation Account”    4  

2.10

   “Disabled”    4  

2.11

   “Education Account”    4  

2.12

   “Effective Date”    4  

2.13

   “Employee”    5  

2.14

   “Employer”    5  

2.15

   “Employer Credits”    5  

2.16

   “Independent Contractor”    5  

2.17

   “In-Service Account”    5  

2.18

   “Normal Retirement Age”    6  

2.19

   “Participant    6  

2.20

   “Participating Employer”    6  

2.21

   “Performance-Based Compensation”    6  

2.22

   “Plan”    6  

2.23

   “Plan Administrator”    6  

2.24

   “Plan-Approved Domestic Relations Order”    6  

2.25

   “Plan Year”    8  

2.26

   “Provider”    8  

2.27

   “Qualifying Distribution Event”    8  

2.28

   “Salary Deferral Agreement”    8  

2.29

   “Salary Deferral Credits”    8  

2.30

   “Service”    9  

2.31

   “Service Bonus”    9  

2.32

   “Spouse” or “Surviving Spouse”    9  

2.33

   “Student”    9  

2.34

   “Trust”    9  

2.35

   “Trustee”    9  

2.36

   “Unforeseeable Emergency”    9  

2.37

   “Years of Service”    9

 

i



--------------------------------------------------------------------------------

Section 3.

   Participation:    10

Section 4.

   Credits to Deferred Compensation Account:    10  

  4.1

   Salary Deferral Credits    10  

  4.2

   Employer Credits    11  

  4.3

   Deferred Compensation Account    12

Section 5.

   Qualifying Distribution Events:    12  

  5.1

   Separation from Service    12  

  5.2

   Disability    12  

  5.3

   Death    12  

  5.4

   In-Service Distributions    12  

  5.5

   Education Withdrawals    13  

  5.6

   Unforeseeable Emergency    14

Section 6.

   Qualifying Distribution Events Payment Options:    15  

  6.1

   Payment Options    15  

  6.2

   De Minimis Amounts    16  

  6.3

   Subsequent Elections    16  

  6.4

   Acceleration Prohibited    17

Section 7.

   Vesting:    17

Section 8.

   Accounts; Deemed Investment; Adjustments to Account:    17  

  8.1

   Accounts    17  

  8.2

   Deemed Investments    18  

  8.3

   Adjustments to Deferred Compensation Account    18

Section 9.

   Administration by Committee:    18  

  9.1

   Membership of Committee    18  

  9.2

   Committee Officers; Subcommittee    19  

  9.3

   Committee Meetings    19  

  9.4

   Transaction of Business    19  

  9.5

   Committee Records    19  

  9.6

   Establishment of Rules    20  

  9.7

   Conflicts of Interest    20  

  9.8

   Correction of Errors    20  

  9.9

   Authority to Interpret Plan    20  

  9.10

   Third Party Advisors    20  

  9.11

   Compensation of Members    21  

  9.12

   Expense Reimbursement    21  

  9.13

   Indemnification    21

 

ii



--------------------------------------------------------------------------------

Section 10.

   Contractual Liability; Trust:    21  

    10.1

   Contractual Liability    21  

    10.2

   Trust    22

Section 11.

   Allocation of Responsibilities:    22  

    11.1

   Board.    22  

    11.2

   Committee.    22  

    11.3

   Plan Administrator.    23

Section 12.

   Benefits Not Assignable; Facility of Payments:    23  

    12.1

   Benefits not Assignable    23  

    12.2

   Plan-Approved Domestic Relations Orders    23  

    12.3

   Payments to Minors and Others    24

Section 13.

   Beneficiary:    24

Section 14.

   Amendment and Termination of Plan:    25  

    14.1

   Termination Upon Change in Control    25  

    14.2

   Termination On or Before December 31, 2005    26  

    14.3

   No Financial Triggers    26

Section 15.

   Communication to Participants:    26

Section 16.

   Claims Procedure:    26  

    16.1

   Filing of a Claim for Benefits    26  

    16.2

   Notification to Claimant of Decision    26  

    16.3

   Procedure for Review    27  

    16.4

   Decision on Review    27  

    16.5

   Action by Authorized Representative of Claimant    28

Section 17.

   Miscellaneous Provisions:    28  

    17.1

   Set off    28  

    17.2

   Notices    28  

    17.3

   Lost Distributees    29  

    17.4

   Reliance on Data    29  

    17.5

   Receipt and Release for Payments    29  

    17.6

   Headings    29  

    17.7

   Continuation of Employment    30  

    17.8

   Merger or Consolidation; Assumption of Plan    30  

    17.9

   Construction    30

 

iii



--------------------------------------------------------------------------------

THE EXECUTIVE NONQUALIFIED EXCESS PLANSM

Section 1. Purpose:

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein to provide a means by which certain management Employees and
Independent Contractors of the Employer may elect to defer receipt of current
Compensation from the Employer in order to provide retirement and other benefits
on behalf of such Employees and Independent Contractors of the Employer, as
selected in the Adoption Agreement. The Plan is intended to be a nonqualified
deferred compensation plan that complies with the provisions of Section 409A of
the Internal Revenue Code (the “Code”). The Plan is intended to be an unfunded
plan maintained primarily for the purpose of providing deferred compensation
benefits for a select group of management or highly compensated employees under
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 and independent contractors.

Section 2. Definitions:

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

2.1 “Active Participant” means, with respect to any day or date, a Participant
who is in Service on such day or date; provided, that a Participant shall cease
to be an Active Participant immediately upon a determination by the Committee
that the Participant has ceased to be an Employee or Independent Contractor, or
that the Participant no longer meets the eligibility requirements of the Plan.



--------------------------------------------------------------------------------

2.2 “Adoption Agreement” means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

2.3 “Beneficiary” means the person, persons, entity or entities designated or
determined pursuant to the provisions of Section 13 of the Plan.

2.4 “Board” means the Board of Directors of the Employer, if the Employer is a
corporation. If the Employer is not a corporation, “Board” shall mean the
Employer.

2.5 “Change in Control” of a corporation shall occur on the earliest of the
following events:

2.5.1 Change in Ownership: A change in ownership of a corporation occurs on the
date that any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the corporation, excluding the acquisition of
additional stock by a person or more than one person acting as a group who is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the corporation.

2.5.2 Change in Effective Control: A change in effective control of a
corporation occurs on the date that either:

(i) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 35% or more of the total voting power of the stock of the
corporation; or

(ii) A majority of the members of the board of directors of the corporation is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the board of directors prior to
the date of the appointment or election; provided, that this paragraph
(ii) shall apply only to a corporation for which no other corporation is a
majority shareholder.

2.5.3 Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of a corporation’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent

 

2



--------------------------------------------------------------------------------

acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of the assets of the corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For this purpose, the Change in Control must relate to (i) a corporation that is
the Employer of the Participant; (ii) a corporation that is liable for the
payment of benefits under this Plan; (iii) a corporation that is a majority
shareholder of the corporation described in (i) or (ii); or (iv) any corporation
in a chain of corporations in which each corporation is a majority shareholder
of another corporation in the chain, ending with the corporation described in
(i) or (ii). A Change in Control shall not be deemed to have occurred until a
majority of the members of the Board receive written certification from the
Committee that one of the events set forth in this Section 2.5 has occurred. The
occurrence of an event described in this Section 2.5 must be objectively
determinable by the Committee and, if made in good faith on the basis of
information available at the time, such determination shall be conclusive and
binding on the Committee, the Employer, the Participants and their Beneficiaries
for all purposes of the Plan.

2.6 “Committee” means the person designated in the Adoption Agreement. If the
Committee designated in the Adoption Agreement is unable to serve, the Employer
shall satisfy the duties of the Committee provided for in Section 9.

2.7 “Compensation” shall have the meaning designated in the Adoption Agreement.

2.8 “Crediting Date” means the date designated in the Adoption Agreement for
crediting the amount of any Salary Deferral Credits to the Deferred Compensation
Account of a Participant. Employer Credits may be credited to the Deferred
Compensation Account of a Participant on any day that securities are traded on a
national securities exchange.

 

3



--------------------------------------------------------------------------------

2.9 “Deferred Compensation Account” means the account maintained with respect to
each Participant under the Plan. The Deferred Compensation Account shall be
credited with Salary Deferral Credits and Employer Credits, credited or debited
for deemed investment gains or losses, and adjusted for payments in accordance
with the rules and elections in effect under Section 8. The Deferred
Compensation Account of a Participant shall include any In-Service Account or
Education Account of the Participant, if applicable.

2.10 “Disabled” means a Participant who is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Employees of the
Employer.

2.11 “Education Account” means a separate account to be kept for each
Participant that has elected to take education distributions as described in
Section 5.5. The Education Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

2.12 “Effective Date” shall be the date designated in the Adoption Agreement as
of which the Plan first becomes effective. Notwithstanding the foregoing, any
amounts credited to the account of a Participant pursuant to the terms of a
predecessor plan of the Employer which are not earned and vested before
January 1, 2005, shall be subject to the terms of this Plan.

 

4



--------------------------------------------------------------------------------

2.13 “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee and if the individual is a highly compensated or
management employee of the Employer. An individual shall cease to be an Employee
upon the Employee’s termination of Service.

2.14 “Employer” means the Employer identified in the Adoption Agreement, and any
Participating Employer which adopts this Plan. The Employer may be a
corporation, a limited liability company, a partnership or sole proprietorship.
All references herein to the Employer shall include each trade or business
(whether or not incorporated) that is required to be aggregated with the
Employer under rules similar to subsections (b) and (c) of Section 414 of the
Code.

2.15 “Employer Credits” means the amounts credited to the Participant’s Deferred
Compensation Account by the Employer pursuant to the provisions of Section 4.2.

2.16 “Independent Contractor” means an individual in the Service of the Employer
if the relationship between the individual and the Employer is not the legal
relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor’s
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

2.17 “In-Service Account” means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

 

5



--------------------------------------------------------------------------------

2.18 “Normal Retirement Age” of a Participant means the age designated in the
Adoption Agreement.

2.19 “Participant” means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan.

2.20 “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Employer identified
in the Adoption Agreement.

2.21 “Performance-Based Compensation” means any compensation based on services
performed over a period of at least twelve months as provided in regulations and
administrative guidance promulgated under Section 409A of the Code.

2.22 “Plan” means The Executive Nonqualified Excess Plan™, as herein set out or
as duly amended. The name of the Plan as applied to the Employer shall be
designated in the Adoption Agreement.

2.23 “Plan Administrator” means the person designated in the Adoption Agreement.
If the Plan Administrator designated in the Adoption Agreement is unable to
serve, the Employer shall be the Plan Administrator.

2.24 “Plan-Approved Domestic Relations Order” shall mean a court order that is
lawfully directed to this Plan and that is served upon the Plan Administrator
before the Participant receives a distribution of his benefit that pursuant to a
state domestic relations law creates or recognizes the existence of the right of
an alternate payee to receive all or a portion of a Participant’s benefit and
that meets all of the following requirements. An order shall not be a
Plan-Approved Domestic Relations Order unless the Plan Administrator determines
that the court order on its face and without reference to any other document
states all of the following:

(a) The court order expressly states that it relates to the provision of child
support, alimony, or marital property rights to a spouse, former spouse, or
child of a Participant and is made pursuant to State domestic relations law.

 

6



--------------------------------------------------------------------------------

(b) The court order clearly and unambiguously specifies that it refers to this
Plan.

(c) The court order clearly and unambiguously specifies the name of the
Participant’s Employer.

(d) The court order clearly specifies: the name, mailing address, and social
security number of the Participant; and the name, mailing address, and social
security number of each alternate payee.

(e) The court order clearly specifies the amount or percentage, or the manner in
which the amount or percentage is to be determined, of the Participant’s benefit
to be paid to or segregated for the separate account of the alternate payee.

(f) The court order expressly states that the alternate payee’s segregated
account shall bear all fees and expenses as though the alternate payee were a
Participant.

(g) The court order clearly specifies that any distribution to the alternate
payee becomes payable only after a Qualifying Distribution Event of the
Participant and only upon the alternate payee’s written claim made to the
Administrator.

(h) The court order clearly specifies that any distribution to any alternate
payee shall be payable only as a lump sum.

(i) The court order expressly states that it does not require this Plan to
provide any type or form of benefit or any option not otherwise provided under
this Plan.

(j) The court order expressly states that the order does not require this Plan
to provide increased benefits.

(k) The court order expressly states that any provision of it that would have
the effect of requiring any distribution to an alternate payee of deferred
compensation that is required to be paid to another person under any court order
is void.

(l) The court order expressly states that nothing in the order shall have any
effect concerning any party’s tax treatment, and that nothing in the order shall
direct any person’s tax reporting or withholding.

An order shall not be a Plan-approved Domestic Relations Order if it includes
any provision that does not relate to this Plan. Without limiting the
comprehensive effect of the preceding sentence, an order shall not be a
Plan-Approved Domestic Relations Order if the order includes

 

7



--------------------------------------------------------------------------------

any provision relating to any pension plan, retirement plan, deferred
compensation plan, health plan, welfare benefit plan, or employee benefit plan
other than this Plan. An order shall not be a Plan-Approved Domestic Relations
Order unless the order provides for only one alternate payee. An order shall not
be a Plan-Approved Domestic Relations Order if the order includes any provision
that would permit the alternate payee to designate any beneficiary for any
purpose. However, an order does not fail to qualify as a Plan-approved Domestic
Relations Order because it provides that any rights not paid before the
alternate payee’s death shall be payable to the duly appointed and
then-currently serving personal representative of the alternate payee’s estate.
The Plan Administrator may assume that the alternate payee named by the court
order is a proper payee and need not inquire into whether the person named is a
spouse or former spouse or child of the Participant.

2.25 “Plan Year” means the twelve-month period ending on the last day of the
month designated in the Adoption Agreement; provided, that the initial Plan Year
may have fewer than twelve months.

2.26 “Provider” means Principal Life Insurance Company.

2.27 “Qualifying Distribution Event” means (i) the separation from Service of
the Participant, (ii) the date the Participant becomes Disabled, (iii) the death
of the Participant, (iv) the time specified by the Participant for an in-service
or education distribution, or (v) an Unforeseeable Emergency, each to the extent
provided in Section 5.

2.28 “Salary Deferral Agreement” means a written agreement entered into between
a Participant and the Employer pursuant to the provisions of Section 4.1

2.29 “Salary Deferral Credits” means the amounts credited to the Participant’s
Deferred Compensation Account by the Employer pursuant to the provisions of
Section 4.1.

 

8



--------------------------------------------------------------------------------

2.30 “Service” means employment by the Employer as an Employee. If the
Participant is an Independent Contractor, “Service” shall mean the period during
which the contractual relationship exists between the Employer and the
Participant.

2.31 “Service Bonus” means any bonus paid to a Participant by the Employer which
is not Performance-Based Compensation.

2.32 “Spouse” or “Surviving Spouse” means, except as otherwise provided in the
Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

2.33 “Student” means the individual designated by the Participant in the Salary
Deferral Agreement with respect to whom the Participant will create an Education
Account.

2.34 “Trust” means the trust fund established pursuant to Section 10.2, if
designated by the Employer in the Adoption Agreement.

2.35 “Trustee” means the trustee, if any, named in the agreement establishing
the Trust and such successor or additional trustee as may be named pursuant to
the terms of the agreement establishing the Trust.

2.36 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden or unexpected illness or accident of the
Participant, the Participant’s Spouse or dependent (as defined in Section 152(a)
of the Code), loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

2.37 “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement.

 

9



--------------------------------------------------------------------------------

Section 3. Participation:

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. An Employee or
Independent Contractor designated by the Committee as a Participant who has not
otherwise entered the Plan shall enter the Plan and become a Participant as of
the date determined by the Committee. A Participant who separates from Service
with the Employer and who later returns to Service will not be an Active
Participant under the Plan except upon satisfaction of such terms and conditions
as the Committee shall establish upon the Participant’s return to Service,
whether or not the Participant shall have a balance remaining in the Deferred
Compensation Account under the Plan on the date of the return to Service.

Section 4. Credits to Deferred Compensation Account:

4.1 Salary Deferral Credits. To the extent provided in the Adoption Agreement,
each Active Participant may elect, by entering into a Salary Deferral Agreement
with the Employer, to defer the receipt of Compensation from the Employer by a
dollar amount or percentage specified in the Salary Deferral Agreement. The
amount of the Participant’s Salary Deferral Credit shall be credited by the
Employer to the Deferred Compensation Account maintained for the Participant
pursuant to Section 8. The following special provisions shall apply with respect
to the Salary Deferral Credits of a Participant:

4.1.1 The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Salary Deferral
Credit for the period ending on such Crediting Date.

4.1.2 An election pursuant to Section 4.1 shall be made by the Participant by
executing and delivering a Salary Deferral Agreement to the Committee. The
Salary Deferral Agreement shall become effective with respect to such
Participant as of the first day of January following the date such Salary
Deferral Agreement is received by the Committee; provided, that in the case of
the first year in which the Participant becomes eligible to participate in the
Plan, the Participant may execute and deliver a Salary Deferral Agreement to the

 

10



--------------------------------------------------------------------------------

Committee within 30 days after the date the Participant enters the Plan to be
effective as of the first payroll period next following the date the Salary
Deferral Agreement is received by the Committee. A Participant’s election shall
continue in effect, unless earlier modified by the Participant, until the
Participant separates from Service, or, if earlier, until the Participant ceases
to be an Active Participant under the Plan.

4.1.3 A Participant may unilaterally modify a Salary Deferral Agreement (either
to terminate, increase or decrease the portion of his future Compensation which
is subject to salary deferral within the percentage limits set forth in
Section 4.1 of the Adoption Agreement) by providing a written modification of
the Salary Deferral Agreement to the Employer. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Committee. Notwithstanding the foregoing, at any
time during the calendar year 2005, a Participant may terminate a Salary
Deferral Agreement, or modify a Salary Deferral Agreement to reduce the amount
of Compensation subject to the deferral election, so long as the Compensation
subject to the terminated or modified Salary Deferral Agreement is includible in
the income of the Participant in calendar year 2005 or, if later, in the taxable
year in which the amounts are earned and vested.

4.1.4 Notwithstanding Sections 4.1.2 and 4.1.3, a Salary Deferral Agreement
relating to the deferral of Performance-Based Compensation must be executed and
delivered to the Committee no later than the date which is 6 months prior to the
end of the performance period, and may not be modified after such date.

4.1.5 The Committee may from time to time establish policies or rules consistent
with the requirements of Section 409A of the Code to govern the manner in which
Salary Deferral Credits may be made.

4.1.6 The requirements of Section 4.1.2 relating to the timing of the Salary
Deferral Agreement shall not apply to any deferral elections made on or before
March 15, 2005, provided that (a) the amounts to which the deferral election
relate have not been paid or become payable at the time of the election, (b) the
Plan was in existence on or before December 31, 2004, (c) the election to defer
compensation is made in accordance with the terms of the Plan as in effect on
December 31, 2005 (other than a requirement to make a deferral election after
March 15, 2005), (d) the Plan is otherwise operated in accordance with the
requirements of Section 409A of the Code, and (e) the Plan is amended to comply
with Section 409A in accordance with Q&A 19 of Notice 2005-1.

4.2 Employer Credits. If designated by the Employer in the Adoption Agreement,
the Employer shall cause the Committee to credit to the Deferred Compensation
Account of each Active Participant an Employer Credit as determined in
accordance with the Adoption Agreement.

 

11



--------------------------------------------------------------------------------

4.3 Deferred Compensation Account. All Salary Deferral Credits and Employer
Credits shall be credited to the Deferred Compensation Account of the
Participant.

Section 5. Qualifying Distribution Events:

5.1 Separation from Service. If the Participant separates from Service with the
Employer, the vested balance in the Deferred Compensation Account shall be paid
to the Participant by the Employer as provided in Section 6. Notwithstanding the
foregoing, no distribution shall be made earlier than six months after the date
of separation from Service (or, if earlier, the date of death) with respect to a
Participant who is a key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) of a corporation the stock in which is
traded on an established securities market or otherwise.

5.2 Disability. If the Participant becomes Disabled while in Service, the vested
balance in the Deferred Compensation Account shall be paid to the Participant by
the Employer as provided in Section 6.

5.3 Death. If the Participant dies while in Service, the Employer shall pay a
benefit to the Participant’s Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 6. If a Participant dies following his separation from
Service for any reason, and before all payments under the Plan have been made,
the vested balance in the Deferred Compensation Account shall be paid by the
Employer to the Participant’s Beneficiary pursuant to Section 6.

5.4 In-Service Distributions. If the Employer designates in the Adoption
Agreement that in-service distributions are permitted under the Plan, a
Participant may designate in the Salary Deferral Agreement to have a specified
amount credited to the Participant’s

 

12



--------------------------------------------------------------------------------

In-Service Account for in-service distributions at the later of the date
specified by the Participant or as specified in the Adoption Agreement. In no
event may an in-service distribution be made prior to two years following the
establishment of the In-Service Account of the Participant. If the Participant
elects to receive in-service distributions in annual installment payments, the
payment of each annual installment shall be made on the anniversary of the date
of the first installment payment, and the amount of the annual installment shall
be adjusted on such anniversary for credits or debits to the Participant’s
account pursuant to Section 8 of the Plan. Such adjustment shall be made by
dividing the balance in the In-Service Account on such date by the number of
annual installments remaining to be paid hereunder; provided that the last
annual installment due under the Plan shall be the entire amount credited to the
Participant’s In-Service Account on the date of payment. Notwithstanding the
foregoing, if a Participant incurs a Qualifying Distribution Event prior to the
date on which the entire balance in the In-Service Account has been distributed,
then the balance in the In-Service Account on the date of the Qualifying
Distribution Event shall be distributed to the Participant in the same manner
and at the same time as the balance in the Deferred Compensation Account is
distributed under Section 6 and in accordance with the rules and elections in
effect under Section 6.

5.5 Education Withdrawals. If the Employer designates in the Adoption Agreement
that education distributions are permitted under the Plan, a Participant may
designate in the Salary Deferral Agreement to have a specified amount credited
to the Participant’s Education Account for education distributions at the later
of the date specified by the Participant or the date specified in the Adoption
Agreement. If the Participant designates more than one Student, the Education
Account will be divided into a separate Education Account for each Student, and
the Participant may designate in the Salary Deferral Agreement the percentage or
dollar amount to be credited to each Education Account. In the absence of a
clear designation,

 

13



--------------------------------------------------------------------------------

all credits made to the Education Account shall be equally allocated to each
Education Account. The Employer shall pay to the Participant the balance in the
Education Account with respect to the Student at the time and in the manner
designated by the Participant in the Salary Deferral Agreement. If the
Participant elects to receive education distributions in annual installment
payments, the payment of each annual installment shall be made on the
anniversary of the date of the first installment payment, and the amount of the
annual installment shall be adjusted on such anniversary for credits or debits
to the Participant’s Education Account pursuant to Section 8 of the Plan. Such
adjustment shall be made by dividing the balance in the Education Account on
such date by the number of annual installments remaining to be paid hereunder;
provided that the last annual installment due under the Plan shall be the entire
amount credited to the Participant’s Education Account on the date of payment.
Notwithstanding the foregoing, if the Participant incurs a Qualifying
Distribution Event prior to the date on which the entire balance of the
Education Account has been distributed, then the balance in the Education
Account on the date of the Qualifying Distribution Event shall be distributed to
the Participant in the same manner and at the same time as the Deferred
Compensation Account is distributed under Section 6 and in accordance with the
rules and elections in effect under Section 6.

5.6 Unforeseeable Emergency. A distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:

5.6.1 A Participant may, at any time prior to his separation from Service for
any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or

 

14



--------------------------------------------------------------------------------

compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

5.6.2 The Participant’s request for a distribution on account of Unforeseeable
Emergency must be made in writing to the Committee. The request must specify the
nature of the financial hardship, the total amount requested to be distributed
from the Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of the Unforeseeable Emergency.

5.6.3 If a distribution under this Section 5.6 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. A
distribution due to Unforeseeable Emergency shall not affect any deferral
election previously made by the Participant. If a Participant’s separation from
Service occurs after a request is approved in accordance with this
Section 5.6.3, but prior to distribution of the full amount approved, the
approval of the request shall be automatically null and void and the benefits
which the Participant is entitled to receive under the Plan shall be distributed
in accordance with the applicable distribution provisions of the Plan.

5.6.4 The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

Section 6. Qualifying Distribution Events Payment Options:

6.1 Payment Options. The Employer shall designate in the Adoption Agreement the
payment options which may be elected by the Participant. The Participant shall
elect in the Salary Deferral Agreement the method under which the vested balance
in the Deferred Compensation Account will be distributed from among the
designated payment options. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable following the Qualifying
Distribution Event. The Participant may elect a different method of payment for
each Qualifying Distribution Event as specified in the Adoption Agreement. If
the Participant elects the installment payment option, the payment of each
annual

 

15



--------------------------------------------------------------------------------

installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the annual installment shall be adjusted
on such anniversary for credits or debits to the Participant’s account pursuant
to Section 8 of the Plan. Such adjustment shall be made by dividing the balance
in the Deferred Compensation Account on such date by the number of annual
installments remaining to be paid hereunder; provided that the last annual
installment due under the Plan shall be the entire amount credited to the
Participant’s account on the date of payment. In the event the Participant fails
to make a valid election of the payment method, the distribution will be made in
a single lump sum payment upon the Qualifying Distribution Event.
Notwithstanding the provisions of Sections 6.3 or 6.4 of the Plan, a Participant
may elect on or before December 31, 2005, the method of payment of amounts
deferred prior to the date of such election.

6.2 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant’s entire interest in the Plan and
the amount of such payment does not exceed $10,000. Such payment shall be made
on or before the later of (i) December 31 of the calendar year in which the
Participant separates from Service from the Employer, or (ii) the date that is
2 1/2 months after the Participant separates from Service from the Employer.

6.3 Subsequent Elections. With the consent of the Committee, a Participant may
delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:

6.3.1 The new election may not take effect until at least 12 months after the
date on which the new election is made.

6.3.2 If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant

 

16



--------------------------------------------------------------------------------

becoming Disabled, or an Unforeseeable Emergency, the new election must provide
for the deferral of the first payment for a period of at least five years from
the date such payment would otherwise have been made.

6.3.3 If the new election relates to a payment from the In-Service Account or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.

6.4 Acceleration Prohibited. The acceleration of the time or schedule of any
payment due under the Plan is prohibited except as provided in regulations and
administrative guidance promulgated under Section 409A of the Code. It is not an
acceleration of the time or schedule of payment if the Employer waives or
accelerates the vesting requirements applicable to a benefit under the Plan.

Section 7. Vesting:

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Salary Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant’s Deferred Compensation Account is not fully vested
upon separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

Section 8. Accounts; Deemed Investment; Adjustments to Account:

8.1 Accounts. The Committee shall establish a book reserve account, entitled the
“Deferred Compensation Account,” on behalf of each Participant. The Committee
shall also establish an In-Service Account and Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

 

17



--------------------------------------------------------------------------------

8.2 Deemed Investments. The Deferred Compensation Account of a Participant shall
be credited with an investment return determined as if the account were invested
in one or more investment funds made available by the Committee. The Participant
shall elect the investment funds in which his Deferred Compensation Account
shall be deemed to be invested. Such election shall be made in the manner
prescribed by the Committee and shall take effect upon the entry of the
Participant into the Plan. The investment election of the Participant shall
remain in effect until a new election is made by the Participant. In the event
the Participant fails for any reason to make an effective election of the
investment return to be credited to his account, the investment return shall be
determined by the Committee.

8.3 Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

8.3.1 The Deferred Compensation Account shall be debited each business day with
the total amount of any payments made from such account since the last preceding
business day to him or for his benefit.

8.3.2 The Deferred Compensation Account shall be credited on each Crediting Date
with the total amount of any Salary Deferral Credits and Employer Credits to
such account since the last preceding Crediting Date.

8.3.3 The Deferred Compensation Account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the investment funds
elected by the Participant in accordance with Section 8.2. The amount of such
deemed investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all concerned.

Section 9. Administration by Committee:

9.1 Membership of Committee. If elected in the Adoption Agreement, the Committee
shall consist of at least three individuals who shall be appointed by the Board
to serve

 

18



--------------------------------------------------------------------------------

at the pleasure of the Board. Any member of the Committee may resign, and his
successor, if any, shall be appointed by the Board. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.

9.2 Committee Officers; Subcommittee. The members of the Committee may elect
Chairman and may elect an acting Chairman. They may also elect a Secretary and
may elect an acting Secretary, either of whom may be but need not be a member of
the Committee. The Committee may appoint from its membership such subcommittees
with such powers as the Committee shall determine, and may authorize one or more
of its members or any agent to execute or deliver any instruments or to make any
payment on behalf of the Committee.

9.3 Committee Meetings. The Committee shall hold such meetings upon such notice,
at such places and at such intervals as it may from time to time determine.
Notice of meetings shall not be required if notice is waived in writing by all
the members of the Committee at the time in office, or if all such members are
present at the meeting.

9.4 Transaction of Business. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting shall be by
vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

9.5 Committee Records. The Committee shall maintain full and complete records of
its deliberations and decisions. The minutes of its proceedings shall be
conclusive proof of the facts of the operation of the Plan.

 

19



--------------------------------------------------------------------------------

9.6 Establishment of Rules. Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

9.7 Conflicts of Interest. No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting), except relating to the terms of his Salary Deferral Agreement.

9.8 Correction of Errors. The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

9.9 Authority to Interpret Plan. Subject to the claims procedure set forth in
Section 16 the Plan Administrator and the Committee shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
to decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to construe the Plan and to
make determinations as to eligibility and benefits under the Plan.
Determinations by the Plan Administrator and the Committee shall apply uniformly
to all persons similarly situated and shall be binding and conclusive upon all
interested persons.

9.10 Third Party Advisors. The Committee may engage an attorney, accountant,
actuary or any other technical advisor on matters regarding the operation of the
Plan and to perform such other duties as shall be required in connection
therewith, and may employ

 

20



--------------------------------------------------------------------------------

such clerical and related personnel as the Committee shall deem requisite or
desirable in carrying out the provisions of the Plan. The Committee shall from
time to time, but no less frequently than annually, review the financial
condition of the Plan and determine the financial and liquidity needs of the
Plan. The Committee shall communicate such needs to the Employer so that its
policies may be appropriately coordinated to meet such needs.

9.11 Compensation of Members. No fee or compensation shall be paid to any member
of the Committee for his Service as such.

9.12 Expense Reimbursement. The Committee shall be entitled to reimbursement by
the Employer for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

9.13 Indemnification. No member of the Committee shall be personally liable by
reason of any contract or other instrument executed by him or on his behalf as a
member of the Committee nor for any mistake of judgment made in good faith, and
the Employer shall indemnify and hold harmless, directly from its own assets
(including the proceeds of any insurance policy the premiums for which are paid
from the Employer’s own assets), each member of the Committee and each other
officer, employee, or director of the Employer to whom any duty or power
relating to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval of the Board)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud, bad faith, willful misconduct or gross
negligence.

Section 10. Contractual Liability; Trust:

10.1 Contractual Liability. The obligation of the Employer to make payments
hereunder shall constitute a contractual liability of the Employer to the
Participant. Such

 

21



--------------------------------------------------------------------------------

payments shall be made from the general funds of the Employer, and the Employer
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
the Participant shall not have any interest in any particular assets of the
Employer by reason of its obligations hereunder. To the extent that any person
acquires a right to receive payment from the Employer, such right shall be no
greater than the right of an unsecured creditor of the Employer.

10.2 Trust. If so designated in the Adoption Agreement, the Employer may
establish a Trust with the Trustee, pursuant to such terms and conditions as are
set forth in the Trust Agreement. The Trust, if and when established, is
intended to be treated as a grantor trust for purposes of the Code and all
assets of the Trust shall be held in the United States. The establishment of the
Trust is not intended to cause Participants to realize current income on amounts
contributed thereto, and the Trust shall be so interpreted and administered.

Section 11. Allocation of Responsibilities:

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

11.1 Board.

(i) To amend the Plan;

(ii) To appoint and remove members of the Committee; and

(iii) To terminate the Plan as permitted in Section 14.

11.2 Committee.

(i) To designate Participants;

(ii) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in
Section 16 relating to claims procedure;

 

22



--------------------------------------------------------------------------------

(iii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

(iv) To account for the amount credited to the Deferred Compensation Account of
a Participant; and

(v) To direct the Employer in the payment of benefits.

11.3 Plan Administrator.

(i) To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

(ii) To administer the claims procedure to the extent provided in Section 16.

Section 12. Benefits Not Assignable; Facility of Payments:

12.1 Benefits not Assignable. No portion of any benefit credited or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.
Notwithstanding the foregoing, in the event that all or any portion of the
benefit of a Participant is transferred to the former spouse of the Participant
incident to a divorce, the Committee shall maintain such amount for the benefit
of the former spouse until distributed in the manner required by an order of any
court having jurisdiction over the divorce, and the former spouse shall be
entitled to the same rights as the Participant with respect to such benefit.

12.2 Plan-Approved Domestic Relations Orders. The Plan Administrator shall
establish written procedures for determining whether an order directed to the
Plan is a Plan-Approved Domestic Relations Order.

 

23



--------------------------------------------------------------------------------

12.2.1 Review by Plan Administrator: The Plan Administrator shall make a
determination on each final court order directed to the Plan as to whether the
order is a Plan-Approved Domestic Relations Order. The Plan Administrator may
delay the commencement of its consideration of any order until the later of the
date that is 30 days after the date of the order or the date that the Plan
Administrator is satisfied that all rehearing and appeal rights with respect to
the order have expired.

12.2.2 Payment to Alternate Payee: If the Plan Administrator determines that an
order is a Plan-approved Domestic Relations Order, the Plan Administrator shall
cause the payment of amounts pursuant to or segregate a separate account as
provided by (and to prevent any payment or act which might be inconsistent with)
the Plan-Approved Domestic Relations Order.

12.2.3 Expenses: The Employer and the Plan Administrator shall not be obligated
to incur any cost to defend against or set aside any judgment, decree, or order
relating to the division, attachment, garnishment, or execution of or levy upon
the Participant’s account or any distribution, including (but not limited to)
any domestic relations proceeding. Notwithstanding the foregoing, if any such
person is joined in any proceeding, the party may take such action as it
considers necessary or appropriate to protect any and all of its legal rights,
and the Participant (or Beneficiary) shall reimburse all actual fees of lawyers
and legal assistants and expenses reasonably incurred by such party.

12.3 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

Section 13. Beneficiary:

The Participant’s beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a beneficiary,
the beneficiary shall be his

 

24



--------------------------------------------------------------------------------

Surviving Spouse. If the Participant does not designate a beneficiary and has no
Surviving Spouse, the beneficiary shall be the Participant’s estate. The
designation of a beneficiary may be changed or revoked only by filing a new
beneficiary designation form with the Committee or its designee. If a
beneficiary (the “primary beneficiary”) is receiving or is entitled to receive
payments under the Plan and dies before receiving all of the payments due him,
the balance to which he is entitled shall be paid to the contingent beneficiary,
if any, named in the Participant’s current beneficiary designation form. If
there is no contingent beneficiary, the balance shall be paid to the estate of
the primary beneficiary. Any beneficiary may disclaim all or any part of any
benefit to which such beneficiary shall be entitled hereunder by filing a
written disclaimer with the Committee before payment of such benefit is to be
made. Such a disclaimer shall be made in a form satisfactory to the Committee
and shall be irrevocable when filed. Any benefit disclaimed shall be payable
from the Plan in the same manner as if the beneficiary who filed the disclaimer
had predeceased the Participant.

Section 14. Amendment and Termination of Plan:

The Board may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

14.1 Termination Upon Change in Control. If the Employer terminates the Plan
within twelve months of a Change in Control, the Deferred Compensation Account
of each Participant shall become fully vested and payable to the Participant in
a lump sum.

 

25



--------------------------------------------------------------------------------

14.2 Termination On or Before December 31, 2005. The Employer may terminate the
Plan on or before December 31, 2005, and distribute the vested balance in the
Deferred Compensation Account to each Participant so long as all amounts
deferred under the Plan are included in the income of the Participant in the
taxable year in which the termination occurs.

14.3 No Financial Triggers. The Employer may not terminate the Plan and make
distributions to a Participant due solely to a change in the financial health of
the Employer.

Section 15. Communication to Participants:

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

Section 16. Claims Procedure:

The following claims procedure shall apply with respect to the Plan:

16.1 Filing of a Claim for Benefits. If a Participant or beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Plan Administrator. In the event the Plan
Administrator shall be the claimant, all actions which are required to be taken
by the Plan Administrator pursuant to this Section 16 shall be taken instead by
another member of the Committee designated by the Committee.

16.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time), the Plan Administrator shall notify the claimant
of the decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
claimant prior to expiration of the initial 90-day period written notice of the

 

26



--------------------------------------------------------------------------------

extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA following an adverse benefit
determination on review. Notwithstanding the forgoing, if the claim relates to a
Participant who is Disabled, the Plan Administrator shall notify the claimant of
the decision within 45 days (which may be extended for an additional 30 days if
required by special circumstances).

16.3 Procedure for Review. Within 60 days following receipt by the claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the claimant shall appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

16.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Plan Administrator shall be made in the following manner:

16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the

 

27



--------------------------------------------------------------------------------

claimant prior to the commencement of the extension. Notwithstanding the
forgoing, if the claim relates to a Participant who is Disabled, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

16.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

16.4.3 The decision of the Committee shall be final and conclusive.

16.5 Action by Authorized Representative of Claimant. All actions set forth in
this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

Section 17. Miscellaneous Provisions:

17.1 Set off. Notwithstanding any other provision of this Plan, the Employer may
reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder (net of any required withholdings) by the amount of any
loan, cash advance, extension of credit or other obligation of the Participant
to the Employer that is then due and payable, and the Participant shall be
deemed to have consented to such reduction.

17.2 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or Beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Participant or beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

 

28



--------------------------------------------------------------------------------

17.3 Lost Distributees. A benefit shall be deemed forfeited if the Plan
Administrator is unable to locate the Participant or Beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit
shall be reinstated if a valid claim is made by or on behalf of the Participant
or Beneficiary for all or part of the forfeited benefit.

17.4 Reliance on Data. The Employer, the Committee and the Plan Administrator
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and the Employer, the
Committee and the Plan Administrator shall have no obligation to inquire into
the accuracy of any representation made at any time by a Participant or
beneficiary.

17.5 Receipt and Release for Payments. Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

17.6 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

 

29



--------------------------------------------------------------------------------

17.7 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

17.8 Merger or Consolidation; Assumption of Plan. No Employer shall consolidate
or merge into or with another corporation or entity, or transfer all or
substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.

17.9 Construction. The Employer shall designate in the Adoption Agreement the
state according to whose laws the provisions of the Plan shall be construed and
enforced, except to the extent that such laws are superseded by ERISA and the
applicable requirements of the Code.

 

30